           Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 1 of 18 PageID# 2558
                    UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                                  RICHMOND DIVISION
                                   MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




                                                                                            D.G. Sweigert, c/o
                                                                                                 P.O. Box 152
                                                                                              Mesa,AZ85211
                                                                              SBoliation-notice(S)maUbox.ore




                                                                                                  July 19,2019
            Jason Goodman,CEO
            Multimedia Systems Design,Inc.
            252 7th Avenue
            Suite 6-S
            New York, NY 10001

            Clerk ofthe Court, Room 3000
            U.S. District Court
            701 E. Broad St.
           Richmond, VA 23219


            MATTER:               STEELE V. GOODMAN,17-CV-00601-MHL

                                  District Judge M.Hannah Lauck



           SUBJECT:               PART FOUR: ATTEMPTED FRAUD ON THE COURT BY
                                  DEFENDANT GOODMAN VIA EOF DOC.NO.139




           REF:(a)                MANUEL CHAVEZ,III(DOB 03/21/1986), AZ DL DO1566834


           Good Moming:


            1.     This letter addresses the false misrepresentations that you continue to present to this
           honorable Court based on insufficient tainted evidence that has been created with the cooperation
           of your CrowdSource The Truth(CSTT)side kick, see ref:(a), known as"DEFANGO".

lirjirfiSjliMii n
t •   ■




ill
          JUL 2 2 2019
r'L
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 2 of 18 PageID# 2559
          UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                            RICHMOND DIVISION
                        MATTER; STEELE v. GOODMAN,17-CV-00601-MHL




       Your attention is kindly directed to ECF Doc. No. 139. oara. 22.shown below.


                 22. Additionally, Chavez provided communications between Plaintiff, Chavez,Thomas
                    ShoenbeiBer and Tanya Comwell the wife ofcounsel for Plaintiff,Steven Biss.
                    (EXHIBIT E)This email provides evidence that counsel for Plaintiff Biss is using his
                    wife as a "cutout" or conduit through which he can indirectly communicate with the co-
                    conspirators and still provide the plausible claim that"1 haven't spoken with {fill in the
                     name)". This email provides substantial evidence ofthe conspiracy alleged by
                     Defendant. A transcript ofa publicly broadcast multiparty phone conversation between
                                                                                             I as evidence


                     previously in this matter(ECF No.78 EXHIBIT A).




3.     It is instructive to note that in ECF Doc. No. 78. a transcript ofthe above cited video is
provided as EXHIBIT A (listed as"1"in ECF). The video content transcribed into EXHIBIT A
(ECF Doc. no. 78)is taken from the following BITCHUTE.COM Internet web platform (see
below).
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 3 of 18 PageID# 2560
              UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                                   RICHMOND DIVISION
                                   MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




               iORAZVJtAVi
               i   sdbacribim. .



     VIDEOS    ABOUT


                                                                                                                             MOSTiVIEWED'
                                           Has David George Swetgert"Gone Poslar'7
                                           OriginaOy fitted TARP HQ FoSow die women George Welib and Jason
                                           CrawdSotDEe'why did David George Swet^ delete ttiis video only minutes
                                           alter uploaifiitg it? Did tie reedize lie'd reve&d too mud)? Is lie trying to
                                           figure out if Jason Goodman of Cn)wdsoun» ttia Trutti really has engaged
                                           ttie U.S. Postal Inspedor in the alleged case otmaatraud?




                                                                                                                           Firank Bacon Oflen to Get Dave
                                                                                                           Mar 06.2019     *Actair SvniigeftP^^
                                                                                                                           Steemltcam to Haras*Jason
                                           The amazing magical Post Oftice                                                 Goodman

                                           David Sweigeft at the Mesa AZ post oflice on Decemtrer 1,2103 where he          8 monflis.3iraetsago
                                           was added to PO Box 162 ollidalty with the assistance and tiilt loiowtedge of
                                           the PO Box owner. Tlds was done to cover up tus false statements in cwirt
                                           documents relaM to tederal ctvd action he has tmnight agdnst Jason
                                          Goodmaa These false statements were submitted to UStx:SONY daimiiHi
                                          PO Box 152 Mesa AZ was his true and accurate leoai maiSna address Durimi




                                                                                                           Dot09.2018

                                           FUSION CENTER At^RT GEORGE WEBB TERROR CEU.PPD4 NIPP
                                           This is a message that David Sweated aka Dave Acton posM approMmately
                                           October 17,2017 to a networtc of cyber operatives, tn this video. Swreiged
                                           directs these operafives to monitar aO acfivity ofjoumafistJason Goodman of
                                           Crowdsource ttie Tndh as pad of a ifistributed t^eting and harassment
                                           campaign


 •®ior



                                                                                                           Oct09.2018

                                           Frank Bacon Otters to Get Dave'Acton" Swetged Paid By Steemibcom
                                           to Harass Jason Goodman                                                         ADULT CONTBIT NSFW Jason
                                                                                                                           Goodman calls George Webb crazy -
                                           Nathan Stolpman(aka LTV). Manuel Chavez ill (aica Defango). Tyrone              Intel ValoratMsed
                                           SimiBon(aka Fraiik Bacon). David George Sweiged(aka Daw Acton)                  10 motifla.2neahs ago
                                           discuss using govemmem prootsses. mditary processes and law
                                           entercement processes in comfainatton with ihe steenvLcom btockctuin social
                                           media nehrork in an organized, monefized attack on Jason Goodman.




4.        The BITCHUTE.COM web-site address provided by you points to the video depicted
below:
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 4 of 18 PageID# 2561
        UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                       RICHMOND DIVISION
                                         MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




        FRANK BACON OFFERS TO GET DAVE"ACTON"SWEI6ERT PAID BY STEEMIT.COM TO HARASS
        JASON GOODMAN




                                                                                                                                         ?SiOE-iJTS
                                                                                                                                               MEMBERSHIP

                                                                                                                                            E > U\3              V fitK




                                                                                                                           if,-, v:    CtAJ)amj\cti»jciHiitjMdmoayjGei
                                                                                                                                       SeaoRdixtatdaago
                                                                                                                           » o

        «3SB       CO         Q0                                                                            « O 5 !■ U             <
                   1657t/rcon OcXto iOv 20tl




                         CRi^^AVE
                        iS^7sma(0m-


        HaSun Stotpman (aka LTV), Maftud Oiavea (tl (aka DeUngo), l^rone Simpson (ska Frarft BaconX David Geoc^o Swdgeit (aka Davo     Has Oavld Georos Sweiaert "XSone
        Acton) (Ssctss using govetwnenl processes, iTi39aiy processes and law enloroenieni processes tn combcnation   die steem.       Postar?




5.     The video described in EXHIBIT A (ECF Doc. No. 78) is posted to a web-site channel
known as "CRAZY_DAVE". You have acknowledged on many occasions, in other litigation,
that you operate, maintain, process and store information on the BITCHUTE.COM
"CRAZY DAVE" channel.



6.     As you have admitted in other litigation, you have no permission to use the video content
of the undersigned, nor his likeness, portrait, photograph, etc. The video content posted to the
BITCHUTE.COM "CRAZY_DAVE" smear channel has been used without any permission of
the video creator. The likeness, photograph and/or portrait of the undersigned is also used
without permission. This "CRAZY_DAVE" is operated by you for your purposes and includes
the use of unauthorized copyrighted materials.
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 5 of 18 PageID# 2562
        UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION
                       MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




7.     The video description (presumably written by you)states:



        CRAZY DAVE



               7       Subscribers     Subscribe



                Nathan Stolpman(aka LTV), Manuel Chavez III(aka Defango), Tyrone
                Simpson(aka Frank Bacon), David George Sweigert(aka Dave Acton)discuss
                using government processes, military processes and law enforcement processes
                in combination with the steemit.com blockchain social media network in an

                organized, monetized attack on Jason Goodman.



              Internet URL: https://www.bitchute.com/video/Ez5xgxUk8daU/



8.     The video caption cited above seems to encapsulate the allegations you have provided on
page 3 of 17, ECF Doc. No. 78 and in para. 22 of ECF Doc. No. 139. However, as you have
stated, you have no date for when this recording was posted, distributed, or made public,"[o]n or
around December 2017,in a multiparty video chat(EXHIBIT A)..          You may be interested in
some ofthe transcribed audio (see below).


       VOICE:         01:30 Let's talk about how to take the audience up to the next level. And
       the next thing and all this. Help as many people as I can for the Christmas time for the
       show. I would be willing to buy anyone an account on Steemit so they can direct
       message me on the Hoax Wars channel, that includes you Dave.
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 6 of 18 PageID# 2563
        UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION
                       MATTER: STEELE v. GOODMAN,IT-CV-OOfiOl-MHL




9.     I wish to confirm with you, that you believe this language from "VOICE" is NOT about
paying for Steemit accounts to be provided as presents during the Christmas season; but,
represents an inducement to join "the organization ofthe monetized conspiracy". You wrote the
headline to the video content, which states:

         FRANK BACON OFFERS TO GET DAVE "ACTON" SWEIGERT PAID BY

         STEEMIT.COM TO HARASS JASON GOODMAN



10.    The transcribed audio ofthe undersigned indicates as follows:


       VOICE:         01:53. If you look at a unified effort, I got a lot oftraining from the
       government,and all the rest ofthis stuff because I was in the military at a young age. It
       is a unified effort and ever one has lanes. What's happening is people are getting into
       each other's lanes. And I told everybody on DEFANGO's show,like two weeks ago, I
       am the government liaison. I don't want to do anything else. If.. and LTV will tell you,
       if you need a nasty letter written, Dave's your guy."


       VOICE:         02:20. What do layers do? What do lawyers do, what do Congressmen
       do? Garble. Garble. I volunteer to be the liaison to f_ck with these guys. Government
       processes, military processes, law enforcement processes .. that's how I am f_cking..
       garble.. with George.


       VOICE:         02:37. As a contribution ... g£u-ble .. garble .. You can write that into a
       blockchain and you, you would have an amazing platform, my friend.


11.    To be honest, this area ofthe video that you consistently rely on as proofofthe
"monetized harassment campaign" is very garbles and almost imintelligible. Further, as you can
plainly hear, the focus ofthe remarks was directed at George Webb (Sweigert)and not you.
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 7 of 18 PageID# 2564
         UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                              RICHMOND DIVISION
                        MATTER; STEELE v. GOODMAN,17-CV-00601-MHL




12.     Below is presented the same section oftranscribed dialogue provided by your "speech
processor" in EXHIBIT A ofECF Doc. No.78. Please note the errors(see red arrows).

                             00:02:00,149-> 00:02:03J29
                             Unes and what's happening is people are
                             55
                             00K)2:01,799 ~> 00:02:05,159
                             getting in each other's ianes and 1 told
                             56
                             00:02:03429-> 00:02:07,409
                             I told everybody on the fan go show like
                             57
                             00:02:05,iS9-> 00:02:09,119
                             two weeks ago I'm the government liaison
                             58
                             00:02:07,409 -> 00:02:11,670
                             1 don't want to do anything else if you
                             59
                             00:02:09,119 -> 00:02:13,140
                             need a stand and LTV mil tell you if
                             60
                             00:02:11,670 -> 00:02:14,940
                             you need a nasty lener
                             61

                             DEFENDANTS OPPOSmON TO THE MOTION TO INTERVENE EXHIBIT A -4




13.     The undersigned wishes to confirm with you,that you believe the above cited
commentary represents involvement with "the organization ofthe monetized conspiracy." Based
on the description you wrote for the video, you believe that this language (cited above)
represents a discussion about "using government processes, military processes and law
enforcement processes..." to somehow attack you -and not George Webb (Sweigert).


14.    The undersigned kindly requests that you demonstrate how you procured the electronic
stored information(ESI)in the form ofthe BITCHUTE.COM video content. Please describe
each stage ofthe process you have relied upon to capture, store and protect such video content.
Please also guarantee the authenticity ofthe ESI based upon the description ofthe steps used to
capture, store, re-post and upload said video content. Your attention is directed to Rules 104
and 901 of the Federal Rules of Evidence (F.R.E.). To help you understand the role of F.R.E.
Rule 901 please note:"The burden to authenticate under Rule 901 is not high-only a prima facie
showing is required. See United States v. Caldwell, 776 F.2d 989,1002(11th Cir.1985)("Once
that prima facie showing has been made,the evidence should be admitted, although it remains
for the trier offact to appraise whether the proffered evidence is in fact what it purports to be.");
 United States v. Goichman,547 F.2d 778,784(3d Cir.1976)" [C/.iS". v. Williams, 946 F.2d 888
(4th Cir. 1991)]. You have not met this burden.
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 8 of 18 PageID# 2565
        UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION
                      MATTER: STEELE v,GOODMAN,17-CV-00601-MHL




15.    Other offensive and slanderous video content that you have created on BitChute.Com
featuring the undersigned includes the following:


 Posted Oct. 9,2018       FUSION CENTER ALERT GEORGE WEBB TERROR CELL
                          PPD-8 NIPP

                          This is a message that David Sweigert aka Dave Acton posted
                          approximately October 17,2017 to a network ofcyber operatives. In
                          this video, Sweigert directs these operatives to monitor all activity of
                          journalist Jason Goodman of Crowdsource the Truth as part ofa
                          distributed targeting and harassment campaign

 Posted March 24,2019      Has David George Sweigert"Gone Postal"?

                           David Sweigert at the Mesa AZ post office on December 1,2108
                           where he was added to PO Box 152 officially with the assistance
                           and full knowledge ofthe PO Box owner. This was done to cover up
                           his false statements in court documents related to federal civil action
                           he has brought against Jason Goodman. These false statements were
                           submitted to USDC SDNY claiming PO Box 152 Mesa AZ was his
                           true and accurate legal mailing address During October and
                           November of2018. This video and his mailing of a US Postal
                           money order in the amount of$1 is an attempt to cover up his
                           violation of 18 U.S. Code § 1001,a statue General Michael Flynn
                           ciurently faces potential jail time for allegedly violating. Violation
                           ofthis statue is a felony and carries a maximum penalty of5 years in
                           prison, Sweigert has removed this video recording from his
                           YouTube channel in an ongoing effort to spoliate evidence of
                           crimes he has committed in an attempt to further false claims
                           and defamatory accusations against Jason Goodman and
                           Crowdsource the Truth.


                          [emphasis added]
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 9 of 18 PageID# 2566
          UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION
                       MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




16.    There are well over fifty(50)other titles posted by you concerning the undersigned. Of
particular interest is your explanation ofthe infamous Black Cube rumor, which has been
addressed in PART ONE,letter dated July 11,2019, which is ECF Doc. No. 145. That letter is
hereby incorporated as if fully re-stated herein.


17.    As ECF Doc. No. 145 clearly explains, the undersigned has NOTHING to do with the
promulgation ofthe Black Cube rumor. Below is your posting on BitChute of video content
which is the property ofthe undersigned, which you have posted in an unauthorized manner(see
below).


 Posted August 28'          SET THE RECORD STRAIGHT WITH JASON GOODMAN

                            AND GEORGE WEBB


                            Dave continues to lay out aspects of his plan yet to come including
                            threats offuture litigation. He does all this while re-refemecing a
                            video in which his brother George Webb Sweigert directs people to
                            watch a video in which Dave accuses Jason Goodman of working
                            for Mossad off shoot Black Cube. Despite his self proclaimed
                            contract work for DHS and other agencies, Dave denies affiliation
                            with the so called "deep state" while feigning ignorance of Manuel
                            Chavez,the very person Dave speaks with in the video referenced
                            by George.

                            [emphasis added]
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 10 of 18 PageID# 2567
         UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                        RICHMOND DIVISION
                        MATTER; STEELE v. GOODMAN,17-CV-00601-MHL




 18.    Further, your allegations that individuals have alleged that you are an operative of"Black
 Cube","Israeli intelligence" or the "Mossad" should be viewed in the shadow of yovir very
 public close association with individuals that proclaim connections with top Israeli government
 officials; to include Jerome Corsi and Larry Klayman,esq. To refresh your memory both of
 these men appear on the Southern Poverty Law Center "Watch List" for hate speech.


 19.    In the case of Mr. Klayman, he has provided evidence and testimony to a federal court
 that he is in active contact with government officials of Israel. See Montgomery v. Comey,
 U.S.D.C. for the D.D.C., Civil Action No. 17-1074(RJL),(D.D.C. Mar. 1,2018). See excerpt of
 ORDER from the Hon. Richard J. Leon(see below).

                Preliminary Injunction,or their supporting affidavits—that they communicate with
              . any persons abroad,let alone that they have reason to believe that their foreign
                contacts have been targeted under the PRISM program.Plaintiffs' allegations here
               are therefore even less colorable than those I dismissed for lack ofstanding under
               Clapper in Klayman I and Klayman II. See Klayman,2017 WL 563668,at *13(holding
               that Klayman failed to establish standing to challenge the PRISM program,even
               where he alleged that he "frequents and routinely telephones and e-mails
               individuals and high-ranking government officials in Israel" and communicates with
               persons in several other nations). Plaintiffs accordingly lack standing to challenge
               defendants'alleged surveillance under the PRISM program.

               Second,plaintiffs claim that they,and millions of other Americans,have been
               targeted for surveillance by the bulk telephony metadata collection program
               formerly conducted by the NSA pursuant to Section 215 ofthe USA PATRIOT Act.



20.     As you are well aware, Jerome Corsi appeared on the Alex Jones INFOWARS social
 media podcast and advised the host that he was receiving commimications "higher than Mossad'
 See the video entitled,"Alex Jones Deemed Kosher by "Top Israeli Intelligence"", Aug. 27,
2017(see below).




                                                  10
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 11 of 18 PageID# 2568
         UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                                      RICHMOND DIVISION
                                MATTER; STEELE v. GOODMAN,17-CV-0060I-MHL




                                                                                      ■




                                                                                  o   □


                 Alex Jones Deemed Kosher by "Top Israeli Intelligence"
                          Know Moro Nows

                              SulKcnDcd     A ia4X
                                                                                 4,052 views
                     Add to   ^ Sh.ve     ••» M'^rc                               i4 w 9'


                 Published on Aug 12.2017




                Internet URL: httDs://www.voutube.coni/watch?v=iOReOzfEOXO




        00:21                  CORSI. Well Alex its great, actually today I am in Nashville, Tennessee
                               working with a really important cyber security company. And I just got a
                               text from top intelligence in Israel.

 21.    As you are aware, you produced a two-part video series to "indict" Robert Mueller
                                                                  ft
 (former special coimsel) with a "Citizens Grand Jury with Larry Klayman acting as "special
 prosecutor". See video entitled, Freedom Watch Citizens Grand Jury - Mueller Indictment
 Part 1 Introduction & Jury Instructions", dated June 27,2019.




                                                             11
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 12 of 18 PageID# 2569
         UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                                               RICHMOND DIVISION
                               MATTER: STEELE v. GOODMAN,I7-CV-0060I-MHL




                 Freedom Watch Citizens Grand Jury- Mueller Indictment Part 1
                 Introduction & Jury Instructions
                           Jason Goodman

                             V* SubscrOcd
                                                                                                                                            4,969 views
                     -ddfo    ^ Shj'c                                                                                                                 ^ 22


                 Streamed five on Jun 27.2019
                 Lany KJaymwi and tus defeated loam at Froodom Watch put together this tiiatofic Cituais Grand Juiy. Vrtdt this, the poopio of the United
                 States lake back dto power bestowed tjpon IIS by the fowMBng uthcTS of this nation, lithe JusdcoOopaitmontwiOnol citizens must hold
                 Robert MuoOor accotmtabte lor his gross constibitEonal violations



                                      L to R: Larry Klayman and Jason Goodman

 Streamed live on Jun 27,2019
 Larry Klayman and his dedicated team at Freedom Watch put together this historic Citizens
 Grand Jury. With this, the people ofthe United States take back the power bestowed upon us by
 the founding fathers ofthis nation. Ifthe Justice Department will not, citizens must hold Robert
 Mueller accountable for his gross constitutional violations.


         Internet URL: httns://www.voutube.com/watch?v=Mce90hkNi M&t=12s



 22.    As you are well aware,the second part ofthis widely distributed video content is entitled,
"Freedom Watch Citizens Grand Jury- Mueller Indictment Part 2 Dr. Jerome Corsi's Witness
 Testimony'\ dated June 27,2019.




                                                                                    12
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 13 of 18 PageID# 2570
         UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                                       RICHMOND DIVISION
                                     MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




                                                                                f'
                                                          : il5;.             ■ ' 01
                                                       , l^t - i ■ ■ ■ ■VI.          ^

                                                       -■ f M
                                                                                                          /• v
                                                                                                           t     . t'r-




                                        /          V                            .            ■■•- -   1   ■ ■^ =*"                1


                                        M                      ,                                          ^ ' "'■


                                                                                         —




            ►      H       KD                                                                                    m        o


           Freedom Watch Citizens Grand Jury - Mueiier indictment Part 2 Dr.
           Jerome Corsi's Witness Testimony
                       Jason Goodman

                        v' Subscribed   ^ 32K
                                                                                                                     11,280 views
              Add to      ^ StiAte          Vcie                                                                              '       9i 26




                L to R: Larry Klayman, Jerome Corsi [on monitor], Jason Goodman

 Streamed live on Jun 27,2019
 Part 2 of Freedom Watch's historic Citizens Grand Jury proceedings includes testimony from Dr.
 Jerome Corsi. Dr. Corsi was targeted by Mueller's investigation and subjected to rigorous
 interrogation as well as subsequent reputation and financial destruction.


        Internet URL: httns:/Avww.voutube.com/watch?v=9vWce9xTOCU&t=4147s




                                                                      13
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 14 of 18 PageID# 2571
         UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                          RICHMOND DIVISION
                         MATTER: STEELE v. GOODMAN,I7-CV-00601-MHL




 23.    Your attention is kindly directed to ECF Doc. No. 139. nara 39.show below:



          39.On July 7,2017 Plaintiffsent an email communication to George Webb Sweigert, brother
              oflntervenor Applicant,stating"A massive law suit is about to be filed against Jason
              Goodman by a lawyer who specializes in defamation cases. Manny is the one who will
              be in front"(EXHIBIT J) Manny is Manuel Chavez III, one ofthe individuals who was
              on the multiparty video chat in which Sweigert agreed to a monetized harassment effort
              targeting Defendant as presented here in previous pleadings. This email was sentjust
              three weeks after Tanya Comwell sent the above referenced email to Manuel Chavez 111
              encouraging him to sue Defendant Goodman.It is conceivable that Plaintiffintended to
              use Chavez as a "cut out" to bring the same type oflegal action against Defendant
               Goodman,subjecting Goodman the the same legaljeapordy and assumed need to hue
               cousel and subsequent financial ruin, without subjecting himselfto the risk offines for
               legal fees or other sanctions. It now seems Chavez' sense ofself-preservation prevented
               him from complying vrith this plan and may have led to the break in the relationship,and
               dissention in the ranks ofthe conspirators.



24.     You have not provided enough evidence to support your allegations about a"monetized
 harassment eflFort". For your information,the undersigned has NEVER received any money or
compensation from "STEEMIT"or related blockchain technologies. The imdersigned has NOT
 participated in a monetized blockchain organization to slander you. Such an allegation is
 STRONGLY DENIED.




                                                      14
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 15 of 18 PageID# 2572
           UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                                RICHMOND DIVISION
                             MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




 25.       Please note from the below screen-shot, that the "Dave Acton" STEEMIT account has
 been inactive for almost two years. The account showed little activity immediately after it was
 commissioned around Christmas,2017. This account bwas more or less a test prototype account
 that received a few days of access from the undersigned. The STEEMIT account was abandoned
 by the undersigned shortly after initiation (approximately January 2018).




                     Dave Acton
                             daveacton (34)- in police • 2 years ago


                     Fed up with the fake hoax, scam,psyops of YouTube. g 20i6i202j22755ipg



        police

       0 2 years ago by daveacton(34)-                      S1.62- 16 votes'                  iS» 6   IQ ^


                                  Authors got paid when people like you upvote their post
                 If you enjoyed what you read here, create your account today and start earning FREE STEEM!


                                                 Sign up. Get STEEM!




                 Internet URL: https://steemit.eom/police/@.daveacton/dave-acton



 26.     Apparently,there is $3.39 monetary amount in a STEEMIT accoimt linked to me. The
 undersigned has never taken, or received, any ofthese monies from the STEEMIT platform.
 Your assertions about the undersigned participating in a monetized defamation organization are
 meritless, unfounded,frivolous and submitted to this Court for the purpose ofcommitting a fraud
 upon the Court.


                                                            15
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 16 of 18 PageID# 2573
           UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                        RICHMOND DIVISION
                          MATTER: STEELE v. GOODMAN,17-CV-0060I-MHL




 27.      Your attention is directed at the below cite from U.S. v. Larry Redo ,17-4005, U.S.
 Court of Appeals, Fourth Circuit.


             A proponent of evidence must "produce evidence sufficient to support a finding

       that the item is what the proponent claims it is." Fed. R. Evid. 901(a). However, "the

       burden to authenticate imder Rule 901 is not high." United States v. Hassan^ 742 F.3d

       104, 133 (4th Cir. 2014) (internal quotation marks and citation omitted). The district

       court must merely conclude that "the jury cotdd reasonably find that the evidence is

       authentic," not that the jury necessarily would so find. See id. (intemal quotation marks

       and citation omitted)(emphasis added).

               Internet URL: http://www.ca4,usconrts.gov/opinions/174005.P.pdf



 28.      You have not met the burden for the presentation ofthis so-called evidence to the Court
 for its consideration.



 29.      Your allegations that somehow the imdersigned worked with, worked for, conspired with
 or had conspiratorial planning with ref:(a), the Plaintiff, or the co-defendant or any oftheir
 associates is false, devoid oftruth, unfounded, meritless and imsupported by any of your tainted
 and unauthenticated evidence.




 30.      It appears you have attempted to commit a fraud upon the Court by pushing fraudulent
 narratives with non-admissible "evidence".




                                                  16
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 17 of 18 PageID# 2574
         UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION
                         MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




                                                                                            It
 I hereby attest that the foregoing is true and accurate under the penalties of pequry on this '/

 day of July 2019.


                                                                                                    /


                                                                         D.G.SWEIGERT,C/O
                                                                                   P.O. BOX 152
                                                                                MESA,AZ 85211
 Copy provided:

 Susan A. Holmes
(Lutzke)
 2608 Leisure Drive
                                                                  7/f/f
 Apt. B
 Ft. Collins, CO 80525




                                                17
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 18 of 18 PageID# 2575




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION


  ROBERT DAVID STEELE,

                                    Plaintiff,            17-CV-00601-MHL

                    -against-

  JASON GOODMAN,

                                  Defendant.




                                 CERTIFICATE OF SERVICE


 It is hereby certified that the accompanying materials have been placed in the U.S. Postal Service

 with First Class mail postage affixed and addressed to the following parties:

  Clerk of the Court              Jason Goodman                    Susan A.Holmes
  U.S. District Court             252 7th Avenue                   (Lutzke)
  701 E. Broad St.                Suite 6-S                        2608 Leisure Drive
  Richmond,VA 23219               New York,NY 10001                Apt. B
                                                                   Ft. Collins, CO 80525


1 hereby attest that the foregoing is true and accurate under the penalties of perjury on this I
day ofJuly, 2019.


                                                                                                   /

                                                                D.GEORGE SWEIGERT,C/0
                                                                                   P.O.BOX 152
                                                                                 MESA,AZ 85211
